Citation Nr: 0732770	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  06-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Evaluation of histoplasmosis with residual lung scarring 
claimed as nodules and chest pain currently evaluated as 
noncompensable.

2.  Entitlement to service connection for swelling and pain 
of the feet and ankles.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from June 1988 to September 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in April 2006.  A transcript of the 
hearing has been associated with the claim file.

The Board notes that at the Travel Board hearing the veteran 
explained that his main concerning regarding his chest pain 
was not the evaluation of the service connected 
histoplasmosis, but rather service connection for chest pain 
due to an undiagnosed illness.  This issue has not been 
address by the RO.  Therefore, the issue is hereby referred 
to the RO for initial determination.

 
FINDINGS OF FACT

1.  Histoplasmosis is inactive and asymptomatic.

2.  The evidence contains objective indications of chronic 
disability resulting from an undiagnosed illness manifested 
by swelling and pain of the feet and ankles.





CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
histoplasmosis with residual lung scarring claimed as nodules 
and chest pain, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6834 (2007).

2.  Swelling and pain of the feet and ankles due to an 
undiagnosed illness were incurred during service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  In this case, 
the VCAA notice predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

In regards to the claim for service connection for swelling 
and pain of the feet due to an undiagnosed illness as the 
claim is being granted any deficiencies with regards to the 
VCAA are harmless.  In regards to the evaluation of 
histoplasmosis the Board finds that the VA's duties under the 
VCAA and the implementing regulations have been fulfilled.  
In a VCAA letter of February 2005 the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim.  He was informed of the evidence necessary to 
establish entitlement, what evidence was to be provided by 
the appellant and what evidence the VA would attempt to 
obtain on his behalf; it also in essence told him to provide 
relevant information which would include that in his 
possession.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  With regard to notice as to disability 
ratings and effective date assignment, notice was not 
provided until a letter of May 2006.  However, the lack of 
timeliness is not prejudicial to the appellant because his 
claim is denied.  The Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal service medical records, VA 
outpatient treatment records, and private medical treatment 
records have been obtained.  The veteran was afforded a 
Travel Board hearing.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Evaluation of histoplasmosis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.

Under the applicable rating criteria of Diagnostic Code 6834, 
38 C.F.R. § 4.97 (histoplasmosis of lung) (2007), a 
noncompensable evaluation is provided for healed and inactive 
mycoctic lesions, asymptomatic; a 30 percent evaluation is 
provided for chronic pulmonary mycosis with minimal symptoms 
such as occasional minor hemoptysis or productive cough; a 50 
percent evaluation is provided for chronic pulmonary mycosis 
requiring suppressive therapy with no more than minimal 
symptoms such as occasional minor hemoptysis or productive 
cough; and a 100 percent evaluation is provided for chronic 
pulmonary mycosis with persistent fever, weight loss, night 
sweats, or massive hemoptysis.  38 C.F.R. § 4.97.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for histoplasmosis with residual lung scarring.  
In such cases, the entire period is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  We conclude that the 
disability has not significantly changed and that a uniform 
rating is warranted.  

In December 1992 the veteran underwent a bronchoscopy and 
thorascopic left lower lobe wedge resection.  Specimens 
showed evidence of histoplasmosis.  In February 1993 he was 
diagnosed with pulmonary histoplasmosis.  

VA X-rays of September 1993 note a small nodule in the left 
mid lung field, possibly about 5 mm in size.  It was noted 
that the nodule could be due to previously known pulmonary 
nodules.  

Private medical treatment records of June 1994 reveal that 
after a seven month therapy for the histoplasmosis physical 
examination was completely normal.  The veteran complained of 
pain in the mid-clavicular line about the fourth intercostal 
space.  The pain occurred intermittently about twice a day.  
It did not occur with swallowing but did occur with deep 
inspirations.  It was not associated with cough or dyspnea.  
The impression was adequately treated localized pulmonary 
histoplasmosis without visceral dissemination to skin or 
brain.  There was no evidence of worsening pulmonary 
histoplasmosis.  The cause of his pain was not able to be 
determined.   
 
Chest CT scan of September 1994 noted several bilateral 1-2 
mm nodules which were unchanged in size.  A tubular opacity 
was again seen in the anterobasal segment of the left lower 
lobe.  The nodules and opacities were unchanged.  No pleural 
effusions were seen.  No hilear or mediastinal lymph node 
enlargement was visible although calcified bilateral hilear 
nodes were visible.  The impression was  no change in the 
bilateral pulmonary nodules and tubular opacity likely 
residual of prior histoplasmosis.  

Private medical treatment records of November 1994 note an 
impression of asymptomatic pulmonary status, status post 
episode of histoplasmosis.  

Chest X-ray of March 2003 revealed an unchanged glanulomatous 
disease as compared to April 1997.  

An April 2005 letter from the veteran's private physician, 
Dr. J. K., stated that the veteran developed left sided chest 
pain in 1992 and was diagnosed with histoplasmosis for which 
he was treated with a good response.  The long nodules 
resolved but there was residual lung scarring.  It further 
noted that the veteran continued to suffer from mild 
persistent localized left sided chest pain the cause of which 
has not been determined.  All cardiac and pulmonary causes of 
the chest pain have been ruled out.  Pulmonary function 
testing showed normal spirometry readings for both pre- and 
post-bronchodilator treatment.  The impression was 
nonspecific left sided chest pain unlikely to be related to 
his previous histoplasmosis lung infection.  

At the Travel Board hearing of April 2007 the veteran 
testified that he continued to experience a dull ache in his 
chest on the left side.  He testified that it was there 
probably 75% of the time.  He stated that the pressure in his 
chest started after the Gulf War and that it has not changed 
ever since.  The veteran testified he did not have any issues 
with the histoplasmosis, that he was not experiencing an 
active infection at the time and did not have respiratory 
problems due to the histoplasmosis; and that while he has 
residual lung scarring, he is back to where he started from.

After a careful review of the evidence of record the Board 
finds that the veteran's histoplasmosis does not warrant a 
compensable evaluation.  As noted above, to warrant a 30 
percent evaluation there must be evidence of chronic 
pulmonary mycosis with minimal symptoms such as occasional 
minor hemoptysis or productive cough.  There is no evidence 
that the veteran has an active histoplasmosis infection.  
Private medical treatment records show that the veteran was 
treated for the histoplasmosis with positive results and that 
while there is residual scarring of the lung, he is 
asymptomatic as it relates to the histoplasmosis.  While the 
veteran does complain of chest pain, these are not related to 
the histoplasmosis.  

In sum, there is no evidence of chronic pulmonary mycosis 
with minimal symptoms such as occasional minor hemoptysis or 
productive cough.  The veteran's histoplasmosis is 
asymptomatic.  Accordingly, based on the competent evidence 
of record, the Board concludes that a compensable evaluation 
for the veteran's histoplasmosis, is not warranted, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303 (2007).

In general, service connection means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).   

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2007).  Service connection may be granted when the evidence 
establishes: (1) that he or she is a Persian Gulf veteran; 
(2) who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  The Board notes that the statutory delimiting 
date is different than the regulatory date.

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more provided that the 
disability cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 501(a) (West 1991); 38 C.F.R. § 
3.317(a)(1) (2005).

If signs or symptoms have been medically attributed to a 
diagnosed (rather than undiagnosed) illness, the Persian Gulf 
War presumption of service connection does not apply.  
VAOPGCPREC 8-98.  The Board notes that the Persian Gulf War 
provisions of 38 U.S.C.A. § 1117 were amended, effective 
March 1, 2002.  In pertinent part, the new law provides that, 
in addition to chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  
Gilbert, supra.

The Board notes that there has been no assertion that the 
veteran's swelling and pain of the feet and ankles are 
directly related to combat service.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

The appellant has verified service in the Persian Gulf War, 
as evidenced by his DD Form 214, which shows that he was 
awarded the Southwest Asia Service Medal.  Accordingly, the 
Board concludes that the appellant meets the definition of 
"Persian Gulf veteran."

The veteran asserts that service connection for swelling and 
pain of the feet and ankle as an undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.117, is warranted.

Private medical treatment records of March 1993 reveal that 
the veteran was treated for complaints of pain on his left 
foot.  X-ray revealed extensive nonspecific soft tissue 
swelling of the left foot.  There were no bone or joint space 
abnormalities noted.  The impression was nonspecific 
swelling.

In March 22003 the veteran was treated to rule out a 
diagnosis of gout.  The veteran reported episodes of foot 
stiffness on and off for the last couple of months.  
Examination was noted to be extremely uncomfortable; he was 
limping.  The right foot was swollen and red around dorsal 
mid foot, ankle and MPT joints were normal with good range of 
motion, foot was exquisitely tender over the mid foot.  
Impression was gout.  Uric acid serum test was normal.  

In an April 2005 letter, the veteran's private physician, Dr. 
J. K. stated that the veteran started developing recurrent 
and migratory pain and swelling at different parts of his 
ankles and feet shortly after leaving service.  Each time the 
pain and swelling would last for a few hours or a day with an 
average occurrence of at least once a month.  The doctor 
noted that a tentative diagnosis of gout has been entered in 
the past despite the negative workups.  He noted there had 
also been suspicions of the problem being due to an infection 
or phlebitis.  However, phlebitis was dismissed after 
subsequent investigation.  Physical examination revealed a 
normal gait and posture.  There were no signs of abnormal 
weight bearing and the veteran ambulated freely with no 
limited function for standing and walking.  Both feet and 
ankles appeared normal.  Range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination.  There were no signs of flat feet, claw feet, 
hammer toes, Morton's Metatarsalgia, hallus valgus, hallus 
rigidus, and no ankylosis.  X-rays of the feet and ankles 
were unremarkable.  The diagnoses noted that he suffers form 
recurrent ankle and foot strain with no signs of phlebitis.  

At the Travel Board hearing the veteran testified that he 
experiences feet and ankle pain on an average of every three 
to six months and that the pain started while in service.  He 
further testified that he has not been given an actual 
diagnosis for the pain.

After a review of the record, the Board finds that the 
evidence supports granting service connection for swelling 
and pain of the feet and ankles as an undiagnosed illness.  
The Board notes that private medical treatment records have 
documented unspecified swelling and pain of the feet and 
ankles.  X-rays and laboratory tests have been normal.  
Physical examinations have not revealed any abnormalities 
related to the feet except for the veteran's complaints of 
pain and swelling.  The veteran's private physician in his 
letter of April 2005 noted that the veteran continues to 
experience swelling of the feet and ankles with no evidence 
of phlebitis.  Of particular note is that the physician did 
not provide an etiology for the swelling and pain.  The Board 
notes that while there are treatment records noting a 
diagnosis of gout, one entry notes an impression of rule out 
gout and not an actual diagnosis.  The one diagnosis of gout 
appears to be based on history rather than objective findings 
as the laboratory tests were normal.  Under these 
circumstances and considering that the most recent medical 
evaluation did not provide a diagnosis for the swelling and 
pain of the feet and ankles, the Board finds the diagnosis of 
gout to be unreliable and unsupported.  Therefore, the Board 
finds that the veteran experiences swelling and pain of the 
feet and ankles for which a diagnosis has not been provided.  
Thus, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, apply.

The Board further recognizes that the veteran has 
consistently stated and private medical treatment records 
support the veteran's statements that he experiences the 
swelling and pain on the feet every three to six months.  The 
veteran's condition would be rated as gout by analogy.  Under 
38 C.F.R. § 4.71a gout is rated under Diagnostic Code 5002 
which provides for a compensable evaluation when there are 
one or two exacerbations a year in a well-established 
diagnosis.  As such, the Board finds that the veteran's 
swelling and pain of the feet are manifested to a degree of 
10 percent.  Thus, service connection for swelling and pain 
of the feet and ankles as an undiagnosed illness is 
warranted.


ORDER

A compensable evaluation for histoplasmosis with residual 
lung scarring claimed as lung nodules and chest pain, is 
denied.

Service connection for swelling and pain of the feet and 
ankles as due to an undiagnosed illness is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


